                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAIMARIA BODOR,
individually and on behalf of all others
similarly situated,
                              Plaintiffs,
                                                   NO. 5:19-cv-05787-EGS
               vs.

MAXIMUS FEDERAL SERVICES, INC.,

                               Defendants.


                                  ENTRY OF APPEARANCE

To the Clerk of this Courts and all parties of record:

       Kindly enter the appearance of Andrew M. Milz on behalf of Plaintiffs, Jaimaria Bodor

and others similarly situated, in the above-captioned matter.



Date: February 17, 2020                                  /s/ Andrew M. Milz
                                                         ANDREW M. MILZ
                                                         FLITTER MILZ, PC
                                                         450 N. Narberth Avenue, Suite 101
                                                         Narberth, PA 19072
                                                         T: (610) 822-0782
                                                         F: (610) 667-0552
                                                         E: amilz@consumerslaw.com

                                                         Attorney for Plaintiffs
                                    CERTIFICATE OF SERVICE

       I, hereby certify that a true and correct copy of the foregoing Entry of Appearance was

 served on this date to all parties of record as follows:


Via USPS First-Class Mail                               Via the electronic filing System
Maximus Feder Services, Inc.                            Joanna K. Darcus, Esquire
1891 Metro Center Drive                                 National Consumer Law Center
Reston, VA 20190                                        1001 Connecticut Avenue NW, Suite 510
                                                        Washington, DC 20036
Defendant
                                                            Attorneys for the Plaintiffs


Dated: February 17, 2020                                /s/Andrew M. Milz
                                                        Andrew M. Milz
